                 Case 20-16594-LMI          Doc 17     Filed 07/07/20      Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

In re:
                                                               CASE NO.: 20-16594-LMI
EFRAIN OSES                                                    CHAPTER: 13
AKA: EFRAIN OSES LOPEZ

                                Debtor.
                                                /

                     OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

         Creditor, Freedom Truck Finance, LLC, objects to confirmation of the Debtor's Chapter 13 Plan
and states:

         1.    Creditor is the lienholder on the title to the following vehicle:
                                 2011 FREIGHTLINER Cascadia CA125SLP
                                  VIN: 1FUJGLDRXBLAT6365 (“Vehicle”)
         2.    Creditor filed Proof of Claim Number 3 in the total amount of $34,329.65.
         3.    Debtor's Chapter 13 Plan proposes to value Creditor's secured claim on the Vehicle to

$15,889.14, pursuant to Section 506 of the Bankruptcy Code.
         4.    Creditor believes the replacement value of the Vehicle is higher than stated in the Plan,

specifically $42,828.83, pursuant to the N.A.D.A. Official Used Car Guide attached hereto as Exhibit
"A" and the court's reasoning in In re Hauser, 405 BR 684 (Bankr. S.D. Fla. 2009) (Olson, J.) and In re

Ortiz, 2007 WL 1176019 (Bankr. S.D. Fla. 2007) (Ray, J.).
         5.    Notwithstanding the above, if an agreement cannot be reached amicably between the parties

as to the value of the Vehicle, Creditor will conduct an appraisal of the Vehicle prior to an evidentiary
hearing on the appropriate motion.
                Case 20-16594-LMI           Doc 17         Filed 07/07/20    Page 2 of 2




       WHEREFORE, Creditor, respectfully requests the Court to sustain this Objection and for such
other and further relief as the Court deems appropriate.

                                                     /s/ Gavin N. Stewart, Esq.
                                                     Gavin N. Stewart, Esq.
                                                     FL Bar No.: 52899
                                                     P.O. Box 5703
                                                     Clearwater, FL 33758
                                                     Telephone: (727) 565-2653
                                                     Fax: (727) 213-9022
                                                     bk@stewartlegalgroup.com
                                                     Counsel for Creditor

                                      CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served by CM/ECF notice and

regular mail this 7th day of July 2020.

                                                                 /s/ Gavin N. Stewart, Esq.
                                                                 Gavin N. Stewart, Esq.

VIA FIRST CLASS MAIL
Efrain Oses
6125 West 20 Avenue #311
Hialeah, FL 33012

VIA CM/ECF NOTICE
Robert Sanchez, Esq
355 W 49 St.
Hialeah, FL 33012
Nancy K. Neidich
POB 279806
Miramar, FL 33027

Office of the US Trustee
51 S.W. 1st Ave.,
Suite 1204
Miami, FL 33130
